

Exhibit 10.32
CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
This Confidential Separation Agreement and Release ( “Agreement”) is entered
into by and between Gus Siade (“Siade”), individually, and El Pollo Loco, Inc.
(hereinafter known as “Company” or “El Pollo Loco”).
RECITALS
A.Siade worked for El Pollo Loco as the Senior Vice President, Operations (“SVP,
Operations”) and, as result of the elimination of the SVP, Operations position,
on January 22, 2019 it was confirmed that Siade’s employment with the Company
will be separated effective February 1, 2019 (“Separation Date”).
B.On January 22, 2019 this Agreement was provided to Siade and is open for his
consideration for twenty-two (22) calendar days until February 13, 2019, and
shall become null and void if not executed by Siade by or before that deadline.
The earliest Siade can sign this Agreement is on February 1, 2019, and the
Company’s obligations will not be triggered if the Agreement is signed before
the Separation Date.
C.Siade understands and agrees that he has been paid all earned and accrued
benefits, wages, expenses, and amounts to which he is entitled at the time of
execution of this Agreement. Siade understands the aforementioned payments are
not consideration for this Agreement. Siade will also receive any bonus earned
under the El Pollo Loco 2018 Incentive Plan (“2018 Bonus Plan”), which is also
not consideration for this Agreement and will be paid at the time earned and
distributed by the Company to its Support Center employees, consistent with the
terms of the 2018 Bonus Plan. Siade understands and acknowledges that he is not
entitled to any further compensation or payments, other than what is expressly
set forth herein as consideration for his agreement to the terms of this
Agreement.
D. Siade also holds stock, shares and/or options, other securities or rights to
purchase shares of the Company’s capital stock pursuant to the Company’s Omnibus
Equity Incentive Plan and its related plan documents (collectively, the “Option
Plan”), subject to certain vesting requirements and other terms and conditions
set forth in the Option Plan.
E.By way of this Agreement, the Company has elected to offer Siade benefits to
which he would not otherwise be entitled. Based upon the foregoing, and in
consideration of the mutual promises contained in this Agreement, the El Pollo
Loco and Siade (the “Parties”) agree the Company will offer consideration to
Siade in exchange for his agreement to the terms of their Agreement, as set
forth below. Any Company shares of Siade will be governed under the terms of the
existing plan agreement for the distribution of those shares.
\\

AGREEMENT
1.Effective Date. The “Effective Date” of this Agreement shall be the day on
which Siade executes this Agreement in accordance with its terms (on or after
the Separation Date and before February 13, 2019). The Company’s obligations
under this Agreement are not triggered until ten (10) business days after the
Effective Date, and on the condition there has been no revocation of the
Agreement, including any pursuant to Paragraph 14.
2.    Consideration. Subject to Siade’s compliance with the terms and conditions
of this Agreement, El Pollo Loco shall provide to Siade up to a total gross sum
of Two-hundred eighty-one thousand eight-hundred seventy-six Dollars ($281,876)
less any applicable taxes and withholding under state and federal law
(“Consideration”), in consideration for Siade’s agreement to the terms of this
Agreement, as specified below and assuming the Agreement is not revoked or
breached by Siade. The Consideration shall be issued by way of two (2) Company
checks and paid out as follows:
(a)    The first check in the gross amount of One-hundred-forty thousand
nine-hundred thirty-eight Dollars ($140,938.00) (“Check One”), less any
applicable taxes and withholding (issued along with a Form W-2), made payable to
Gus Siade, assuming there has been no breach or revocation of this Agreement in
any form (including no revocation pursuant to Paragraph 14) by Siade, and
delivered to Siade on or before fifteen (15) business days after El Pollo Loco’s
receipt of this original fully executed Agreement and the Effective Date, in
accordance with the terms of this Agreement, as full and complete consideration
for Siade’s agreement to the terms of this Agreement;
____________

                                            INITIAL HERE
(b)    The second check in the gross amount of One-hundred forty thousand
nine-hundred thirty-eight Dollars ($140,938.00) (“Check Two”), less any
applicable taxes and withholding (issued along with a Form W-2), made payable to
Gus Siade and delivered to him on or before August 30, 2019, in further
consideration for Siade’s agreement to the terms of this Agreement, and on the
condition the following has occurred: (1) Siade’s execution of the Final
Severance Release (Exhibit A) in July of 2019 and ensures its delivery to the
Company, to the attention of Edye Austin, Vice President, Legal of the Company
by or before July 31, 2019, (2) Siade’s continued compliance with the terms of
this Agreement and the Final Severance Release, without revocation; and (3)
confirmation that no claim(s) or litigation has been initiated by Siade or
anyone acting on his behalf against the Company and the Released Parties.
____________

                                            INITIAL HERE
3.    The Consideration specified in Paragraph 2 shall be made by Company checks
of El Pollo Loco, Inc. Siade also understands Checks One and Two are designated
as wages and will be reported by Siade on a Form W-2. Further, Siade
acknowledges, understands and agrees that Check One alone is sufficient
consideration for his agreement to the terms of this Agreement, and any
subsequent breach of his obligations under this Agreement or the Final Severance
Release Agreement relieves and forever excuses the Company of its obligation to
render any further payment to him, including Check
Two.                                                                                                                ____________

                                        INITIAL HERE
4.    Attorneys’ Fees. Each Party shall bear his or its own attorneys’ fees (if
any), costs, and any other expenses incurred in connection with the subject
matter of this Agreement.
5.    Taxes. Notwithstanding the tax deductions set forth in Paragraph 2 above,
Siade shall pay in full when due, and shall be solely responsible for, any and
all federal, state, or local income taxes that are or may be assessed against
his or on his behalf relating to the Consideration payments received by Siade
pursuant to this Agreement, as well as all interest or penalties that may be
owed in connection with such taxes. Siade is not relying on any representations
or conduct of El Pollo Loco with respect to the adequacy of the withholdings.
Siade further agrees to indemnify and hold harmless El Pollo Loco from any and
all claims related to or arising from each of his responsibilities to pay taxes
associated with the Consideration or the manner in which payment has been
allocated for purposes of this Agreement.
6.    Releases.
6.1.    Release. In consideration for the mutual promises and covenants
undertaken herein, Siade does hereby, for himself and for his heirs, attorneys,
legal representatives, agents, successors-in-interest and assigns, irrevocably
and unconditionally releases and forever discharges El Pollo Loco as well as its
parent companies, subsidiaries, affiliates, predecessors, successors or assigns,
shareholders, members, partners, officers, attorneys, agents and employees (the
“Released Parties”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind and character, which he has or may have against the Released Parties by
reason of, or arising out of, touching upon, or concerning Siade’s relationship
with El Pollo Loco, or any and all other matters of whatever kind, nature or
description, whether known or unknown, occurring prior to the date of execution
of this Agreement. This release specifically includes, but is not limited to,
any and all claims for breach of contract or implied contract, fraud, breach of
fiduciary duty, breach of the covenant of good faith and fair dealing,
inducement of breach, intentional or negligent misrepresentation, conspiracy,
tortious denial of contract, interference with proprietary interests, failure to
pay wages, bonuses, benefits, vacation pay, severance pay or other compensation
of any sort, negligence, negligent hiring, retention or supervision, defamation,
unlawful efforts to prevent relationship, violation of constitutional rights,
discrimination or harassment on the basis of race, color, sex, sexual
orientation, national origin, religion, age (including but not limited to claims
arising under the Age Discrimination in Employment Act and Older Worker Benefit
Protection Act, 29 U.S.C. § 621, et seq.), disability, medical condition or
marital status, and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the California Fair Employment and
Housing Act, the California Family Rights Act, and qui tam actions pursuant to
any federal, state or local statute, rule, regulation or ordinance. Siade has
confirmed he has no claims of any kind against the Company, and has not been
precluded by this or any other agreement for discussing the facts of a claim of
sexual harassment, discrimination or retaliation. Nothing in this Agreement
shall preclude Siade from filing a charge with a government agency or
cooperating in an investigation conducted by a government agency, including the
Department of Fair Employment and Housing, and the Equal Employment Opportunity
Commission. However, Siade agrees except with respect to proceedings before the
Securities and Exchange Commission, he is waiving his right to any monetary
damages or other equitable relief as a result of any such proceedings.
6.2.    Mistakes in Fact; Voluntary Consent. Siade expressly and knowingly
acknowledges that, after the execution of this Agreement, he may discover facts
different from or in addition to those that he now knows or believes to be true
with respect to the claims released in this Agreement. Nonetheless, this
Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts and Siade intends to fully,
finally, and forever settle and release those claims released in this Agreement.
In furtherance of such intention, the release given in this Agreement shall be
and remain in effect as a full and complete release of such claims,
notwithstanding the discovery and existence of any additional or different
claims or facts. Similarly, in entering into this Agreement, Siade assumes the
risk of misrepresentations, concealments, or mistakes, and if he should
subsequently discover that any fact relied upon in entering into this Agreement
was untrue, that any fact was concealed, or that her understanding of the facts
or law was incorrect, he shall not be entitled to set aside this Agreement or
the settlement reflected in this Agreement or be entitled to recover any damages
on that account.
6.3.    Section 1542 of the California Civil Code. Siade expressly waives any
and all rights and benefits conferred upon him by Section 1542 of the California
Civil Code, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Accordingly, Siade knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.
6.4.    Covenant of Siade. Siade represents and covenants he has not revealed to
anyone any trade secrets or confidential or proprietary information of the
Company or Released Parties, not otherwise available to the public. The Parties
understand and agree that notwithstanding the provisions of this Agreement,
Siade will remain bound by the confidentiality provisions of this Agreement, as
specified in Paragraph 7, below, with respect to non-public information gained
by him during his employment.
6.5.    No Lawsuits. Siade confirms he has filed no lawsuit and no charge
against the Released Parties, including any charge with any government agency
including but not limited to the EEOC or the DFEH, related to his employment.
Siade further confirms that he has no such claims nor has he notified the
Company of any such claims. In the event that any claim released herein is at
any time in the future prosecuted by Siade, or by any person, entity or
administrative agency on behalf of Siade, Siade shall pay any amounts to the
Company received by him as a result of such future prosecution of any claims
released herein.
___________
INITIAL HERE


7.    Confidentiality. Siade agrees he will not disclose to others (i) the fact
or terms of this Agreement, (ii) the amounts referenced in this Agreement, or
(iii) the fact of the payment of these amounts, except that he may disclose such
facts to his spouse, attorneys, accountants, insurers or other professional
advisors to whom the disclosure is necessary to effect the purpose for which the
professional has been consulted, provided that they each agree to be bound by
this confidentiality provision. Nothing contained in this paragraph shall
preclude Siade from revealing or describing his employment with the Company to
prospective employers; provided however, such disclosure shall not violated
Paragraph 10, and not disparage the Company. The confidentiality obligations
contained in this paragraph shall be in addition to any other confidentiality
agreements between the Company and Siade. Notwithstanding the foregoing, nothing
in this Agreement shall be construed as precluding disclosure required and
compelled by law. In the event Siade is required and compelled by law to
disclose any such matters, he will first give fifteen (15) days advance written
notice (or, in the event that it is not possible to provide fifteen (15) days
written notice, as much written notice as is possible under the circumstances)
to the Company so that the Company may present and preserve any objections that
it may have to such disclosure and/or seek an appropriate protective order. The
Parties acknowledge and agree this Paragraph 7 is a material inducement to the
Parties entering into this Agreement, and further acknowledge and agree that any
breach of this Paragraph by Siade, Siade’s representatives, and/or Siade’s
family members, shall be subject to a claim for damages or equitable relief (or
both). The Parties acknowledge and agree that any such disclosure of the facts
or terms of this Agreement shall be subject to a claim for damages including but
not limited to liquidated damages in a sum equal to $1,000 per violation and/or
injunctive relief.    
8.    Notice. Written notices pursuant to this Agreement shall be directed as
follows:
If to El Pollo Loco:
Edye Austin
El Pollo Loco, Inc.
3535 Harbor Blvd., Suite 100
Costa Mesa, CA 92626
Facsimile No.: (714) 599-5593
If to Siade
Gus Siade
26183 Quartz Mesa Lane
Valencia, CA 91381


9.    Cooperation. Siade agrees that he will assist the Company in defending or
prosecuting any claim which arose or may arise or continue after Siade’s
employment ends. Such assistance shall include, but not be limited to Siade
being reasonably available as a witness for the Company regardless of the
location of the deposition, arbitration or trial, being reasonably available to
be prepared for testimony, and providing the Company and its counsel with
information, documents or other material within Siade’s knowledge related to
Siade’s employment or pertinent to the claim. The Company agrees to reimburse
Siade for reasonable out-of-pocket expenses only (including travel) actually
incurred by Siade in providing assistance at Siade’s request pursuant to this
provision.
10.    Non-Disparagement. Siade agrees that he will not knowingly disparage the
Company, the Released Parties, or any past or present (as of the time any
statement is made) officer, director or employee of the Company, or otherwise
make statements whether or not such statements are thought to be (or are) true
with respect to the Company’s business or human resources practices, policies
and procedures, and whether or not such statements are made publicly, privately,
subject to confidentiality obligations, or otherwise, which could tend to harm
or injure the personal or business reputation, or business, of the Released
Parties, and whether or not such statements are made to any present employee,
officer or director of the Company or Released Parties or to someone outside of
the Company. This Paragraph 10 does not apply to Siade’s statements to his
attorneys or physicians or to any statements required by law.
11.    Neutral Reference. All reference requests for Siade should be directed to
the Work Number l-800-996-7566. Inquiries may also be referred to the Work
Number’s website, www.worknumber.com. The Company acknowledges and agrees that
for all references directed to the Work Number, it will limit information to
Siade’s prospective employers to the fact that Siade was employed by the
Company, the dates of his employment, the last job title and position Siade
held.
12.    Return of El Pollo Loco Documents. Siade represents and warrants he does
not possess any documents or materials belonging to the Company and he will
deliver to the Company all originals and copies in his possession, custody or
control, all documents and materials, of whatever nature, belonging to El Pollo
Loco, its products and/or its services, and/or Siade’s employment with the
Company, no later than two (2) days after the Effective Date. Excluded from this
production will be Siade’s personnel files and pay records.
13.    ADEA Waiver.  Siade specifically agrees and acknowledges that: (a) his
waiver of rights under this Agreement is knowing and voluntary as required under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq. and the Older
Workers Benefit Protection Act; (b) he understands the terms of this Agreement;
(c) El Pollo Loco advises Siade to consult with an attorney prior to executing
this Agreement; (d) the Company has given him a period of up to twenty-one (21)
days within which to consider this Agreement; (e) following his execution of
this Agreement, he has seven (7) days in which to revoke his agreement to this
Agreement as specified in Paragraph 14 and that, if he chooses not to so revoke,
the Agreement shall then become effective and enforceable and the payment and
extension of benefits listed above shall then be made to him in accordance with
the terms of this Agreement; and (f) nothing in this Agreement shall be
construed to prohibit him from filing a charge or complaint, including a
challenge to the validity of the waiver provision of this Agreement, with a
government agency or participating in any investigation conducted a government
agency.  However, Siade agrees, except with respect to any proceedings before
the Securities and Exchange Commission, he is waiving the right to monetary
damages or other equitable or monetary relief as a result of such proceedings.
14.    Revocation Period.  Siade may revoke this Agreement and his release of
claims, insofar as it extends to potential claims under the Age Discrimination
in Employment Act, by informing El Pollo Loco of his intent to revoke his
release within seven (7) calendar days following his execution of this
Agreement.  Siade understands that any such revocation must be in writing and
delivered by hand or by certified mail - return receipt requested - within the
applicable period to Edye Austin, 3535 Harbor Blvd., Suite 100, Costa Mesa, CA
92626.  Siade understands that if Siade exercises his right to revoke, then El
Pollo Loco will have no obligations under this Agreement to Siade or to others
whose rights derive from him.  The Agreement shall not become effective or
enforceable, until the seven (7) day revocation period identified above has
expired and in accordance with the Effective Date set forth herein.  The terms
of this Agreement shall be open for acceptance by Siade for a period of
twenty-one (21) calendar days, and Siade understands that he should, and El
Pollo Loco hereby advises him to, consult with legal counsel regarding the
releases contained herein and to consider whether to accept El Pollo Loco’s
offer and sign the Agreement. In the event Siade revokes this Agreement pursuant
to this Paragraph 14, any such revocation is limited to any claim under the ADEA
and this Agreement is otherwise enforceable in exchange for consideration of One
Hundred Dollars ($100).
15.    No Future Employment with El Pollo Loco. Except as otherwise set forth
herein, El Pollo Loco and Siade mutually agree that Siade will not in the future
knowingly apply, or be considered, for employment with El Pollo Loco or any of
El Pollo Loco’s current or future parents, or subsidiaries.
16.    Indemnification and Attorneys’ Fees. Without in any way limiting the
generality of the foregoing, in the event that any action, suit, or other
proceeding is instituted to enforce or interpret this Agreement, or to remedy,
prevent or obtain relief from a breach of this Agreement, the prevailing party
shall recover all of such party’s costs and fees (including but not limited to
attorneys’ fees) incurred in each and every such action, suit, or other
proceeding.
17.    Miscellaneous Terms. Each of the Parties to this Agreement further
represents, warrants, and agrees as follows:
17.1.    Independent Advice from Counsel. Each of the Parties has had
opportunity to receive independent legal advice from legal counsel of such
party’s choice prior to executing this Agreement. The terms of this Agreement
are contractual, not a mere recital, and are the result of negotiations between
the Parties, and no party shall be deemed the drafter of this Agreement.
17.2.    Non-Reliance on Other Parties. Except for statements expressly set
forth in this Agreement and the Consulting Agreement, no party has made any
statement or representation to any other party regarding a fact relied on by the
other party in entering into this Agreement, and no party has relied on any
statement, representation, or promise of any other party, or of any
representative or attorney for any other party, in executing this Agreement or
in making the settlement provided for in this Agreement.
17.3.    Negotiated Agreement. The terms of this Agreement are contractual, not
a mere recital, and are the result of negotiations between the Parties.
Accordingly, no party shall be deemed the drafter of this Agreement.
17.4.    Severability. In the event that any provision of this Agreement should
be held to be void, voidable, unlawful, or for any other reason unenforceable,
the Parties hereto shall mutually agree upon a new provision to replace the
provision held void, voidable, unlawful or unenforceable. In the event that it
is not possible as a matter of law to replace any such provision, the remaining
provisions or portions of this Agreement shall remain in full force and effect.
17.5.    Modifications. No modification of this Agreement, shall be binding upon
any party to this Agreement unless made in writing and signed by such party or
by a duly authorized officer or agent of such party.
17.6.    Accord and Satisfaction. In entering into this Agreement and the
consideration provided for in this Agreement, the Parties recognize that no
facts or representations are ever absolutely certain. Except for the Consulting
Agreement between the Parties, this Agreement is intended to be final and
binding between the Parties hereto, and is further intended to be effective as a
full and final accord and satisfaction between them.
17.7.    Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the heirs, successors and assigns of the Parties
hereto and each of them.
17.8.    Applicable Law; Venue. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California without taking into
account conflict of law principles. Any action to enforce, interpret or evade
the terms of this Agreement shall be exclusively brought in the United States
District Court, for Central District Court of California.
17.9.    Integration. This Agreement constitutes a single, integrated written
contract expressing the entire Agreement of the Parties concerning the subject
matter referred to in this Agreement. No covenants, agreements, representations,
or warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any party to this Agreement, except as specifically set forth
in this Agreement. All prior and contemporaneous discussions, negotiations, and
agreements have been and are merged and integrated into, and are superseded by,
this Agreement.
17.10.    No Transfer/Assignment of Claims. Siade warrants and represents that
he has not assigned or transferred or purported to assign or transfer to any
person or entity all or any part of or any interest in any claim released under
this Agreement. Siade agrees that he is solely responsible for the satisfaction
of any assignment or lien to any lien holder.
17.11.    Knowing and Voluntary Agreement. Each Party acknowledges that he or it
is entering into this Agreement knowingly and voluntarily after having had an
opportunity to negotiate with regard to the terms of this Agreement, to receive
advice with regard to it, to carefully read and consider its terms, and to make
such investigation of the facts pertaining to the settlement and this Agreement
and of all matters pertaining to this Agreement as such party deems necessary or
desirable.
17.12.    Counterparts. This Agreement may be executed and delivered in any
number of counterparts or copies (“counterpart”) by the Parties to this
Agreement. When each party has signed and delivered at least one counterpart to
the other party to this Agreement, each counterpart shall be deemed an original
and, taken together, shall constitute one and the same Agreement, which shall be
binding and effective as to the Parties to this Agreement.
SIADE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ AND VOLUNTARILY SIGNED
THIS AGREEMENT, THAT HE WAS PROVIDED OPPORTUNITY TO REVIEW THIS AGREEMENT FOR AT
LEAST 21-DAYS AND AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE, AND
THAT SIADE SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING EL POLLO LOCO AND
THE RELEASED PARTIES FROM ANY AND ALL CLAIMS.
IN WITNESS WHEREOF, the Parties hereto have approved and executed this Agreement
on the dates specified below.


AGREEING PARTIES
Dated: February __, 2019        
Gus Siade
Dated: February __, 2019    EL POLLO LOCO, INC.
By:    
Name:    
Its:    


EXHIBIT A


FINAL SEVERANCE RELEASE
THIS FINAL SEVERANCE RELEASE SHALL BE VALID ONLY IF EXECUTED BY SIADE IN JULY OF
2019 AND DELIVERED TO THE COMPANY BY OR BEFORE JULY 31, 2019, WITHOUT
REVOCATION.
By executing this this Final Severance Release (“Final Release”) I reaffirm the
representations, release of all claims waiver of known and unknown claims,
including but not limited to the general release of all claims against the
Company and Company Parties arising out of payment of my incentive compensation
under the 2018 Bonus Plan or any other issues arising after my Separation Date,
in exchange for Check Two which is being provided as additional consideration
for this Final Release and my continued compliance with my Confidential
Separation Agreement (“Agreement”), which I previously executed. I confirm that
I continue to comply with the terms of that Agreement. This Final Release does
not in any way impact my existing contractual obligations under that Agreement.
Rather, this Final Release confirms my agreement to further release the Company
of any and all claims arising after my Separation Date, including payment of any
incentive compensation under the 2018 Bonus Plan. Specifically, I acknowledge
that consistent with and subject to Paragraph 6 of the Agreement, here in this
Final Release I hereby release El Pollo Loco for any claims arising after my
Separation Date and in consideration for the promises made herein, and Check Two
to be provided by the Company, I irrevocably and unconditionally releases and
forever discharges El Pollo Loco as well as its parent companies, subsidiaries,
affiliates, predecessors, successors or assigns, shareholders, members,
partners, officers, attorneys, agents and employees (the “Released Parties”),
from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind and
character, which he has or may have against the Released Parties by reason of,
or arising out of, touching upon, or concerning my relationship with El Pollo
Loco, or any and all other matters of whatever kind, nature or description,
whether known or unknown, occurring prior to the date of execution of this Final
Release and the Agreement. This release specifically includes, but is not
limited to, any and all claims for breach of contract or implied contract,
fraud, breach of fiduciary duty, breach of the covenant of good faith and fair
dealing, inducement of breach, intentional or negligent misrepresentation,
conspiracy, tortious denial of contract, interference with proprietary
interests, failure to pay payments of any kind, or other compensation of any
sort, negligence, negligent hiring, retention or supervision, defamation,
unlawful efforts to prevent relationship, violation of constitutional rights,
discrimination or harassment on the basis of race, color, sex, sexual
orientation, national origin, religion, age (including but not limited to claims
arising under the Age Discrimination in Employment Act and Older Worker Benefit
Protection Act, 29 U.S.C. § 621, et seq.), disability, medical condition or
marital status, and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the California Fair Employment and
Housing Act, the California Family Rights Act, and qui tam actions pursuant to
any federal, state or local statute, rule, regulation or ordinance. I understand
that nothing in this Final Release and the Agreement shall preclude me from
filing a charge with a government agency or cooperating in an investigation
conducted by a government agency, including the Department of Fair Employment
and Housing, and the Equal Employment Opportunity Commission. However, I agree
except with respect to proceedings before the Securities and Exchange
Commission, I am waiving my right to any monetary damages or other equitable
relief as a result of any such proceedings. I also confirm I have not filed any
lawsuit or charge against the Company or Released Parties, and I further confirm
that I have no such claims.
Without limiting the generality of the above, I specifically acknowledge and
agree that all rights under Section 1542 of the California Civil Code are
expressly waived, and any rights of similar effect under any other state or
common law are equally waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
I further understand and acknowledge that pursuant to Paragraphs 13 and 14 of
the Agreement, here for this Final Release I again specifically agree and
acknowledge that: (a) my waiver of rights under this Final Release is knowing
and voluntary as required under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et. seq. and the Older Workers Benefit Protection Act; (b) I
understand the terms of this Final Release; (c) the Company advised me to
consult with an attorney prior to executing this Final Release; (d) the Company
has given me a period of up to twenty-one (21) days within which to consider
this Agreement; (e) following my execution of this Final Release, I have seven
(7) days in which to revoke my agreement to this Agreement as specified in
Paragraph 14 and that, if I choose not to so revoke, the Final Release shall
then become effective and enforceable and the payment and extension of benefits
listed above shall then be made to me in accordance with the terms of this Final
Release and Agreement; and (f) nothing in this Agreement shall be construed to
prohibit me from filing a charge or complaint, including a challenge to the
validity of the waiver provision of this Agreement, with a government agency or
participating in any investigation conducted a government agency.  However, I
agree, except with respect to any proceedings before the Securities and Exchange
Commission, I am waiving the right to monetary damages or other equitable or
monetary relief as a result of such proceedings. As specified in Paragraph 14 of
the Agreement, I may revoke my release of claims, insofar as it extends to
potential claims under the Age Discrimination in Employment Act, by informing
the Company of my intent to revoke my release within seven (7) calendar days
following my execution of this Final Release, and any such revocation would be
limited only to revocation of the release as applied to claims related to my
Consulting Work and would not otherwise impact my obligations and duties under
the Agreement since I received Check One as consideration for my agreement to
the terms of the Agreement. I also understand that any such revocation must
comply with the terms and procedures set forth in Paragraph 14 of the Agreement
and be delivered to Edye Austin, 3535 Harbor Blvd, Suite 100, Costa Mesa, CA
92626. The terms of this Agreement shall be open for acceptance by me for a
period of twenty-one (21) days, and I understand that I should and the Company
hereby advises me to, consult with legal counsel regarding the releases
contained herein and to consider whether to accept the Company’s offer and sign
this Final Release.
I also affirm and agree that I have been paid all amounts due and owing as of
the date of execution, including but not limited to, all salary, incentive
compensation or other wages or benefits, that I earned for services through the
date of execution. I further understand and agree the aforementioned Check Two
is not compensation for any past services provided, and agree I am not entitled
to any payments or benefits from the Company other than those expressly set
forth herein.
I HAVE VOLUNTARILY RE-AFFIRMED THE SEPARATION AGREEMENT AND FINAL SEVERANCE
RELEASE, I HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF MY CHOICE, I HAD AT
LEAST 21 DAYS IN WHICH TO REVIEW THIS, AND I KNOWINGLY INTEND TO RELEASE THE
COMPANY AND COMPANY PARTIES FROM ANY AND ALL CLAIMS.


Dated: _____________________    By:        
Gus Siade




 
1
 


